Citation Nr: 0610999	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  04-18 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for low back strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from October 1970 to February 
1971.  

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, in July 2003, which denied the veteran's claim for 
an increased rating in excess of 20 percent.

The veteran provided testimony at a hearing at the RO before 
the undersigned in April 2005 and a transcript of which is on 
record.  During the hearing the veteran said he was unable to 
work due to his service-connected back disability.  It is 
unclear if, by this statement, the veteran wishes to raise a 
claim for a total rating based upon individual 
unemployability due to service-connected disability (TDIU).  
The RO may wish to contact the veteran to clarify his intent 
as to the matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that the veteran was accorded a VA 
medical examination in conjunction with this case in April 
2003.  However, in April 2005 testimony before the 
undersigned, the veteran specifically stated that his 
condition had worsened since his last examination.  He 
complained of constant back pain with numbness and tingling 
and said he was unable to work due to his back disability.  
The veteran said he last worked in 1997 and was self 
employed.  In addition, his representative maintained that as 
the last examination was conducted 24 months earlier, a 
thorough and contemporaneous examination was necessary.

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  
Consequently, the Board concludes that a contemporaneous VA 
examination is needed in order to make an informed decision 
regarding the veteran's current level of functional 
impairment and adequately evaluate his current level of 
disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Also, effective September 26, 2003, the rating schedule for 
evaluation of that portion of the musculoskeletal system that 
addresses disabilities of the spine was revised.  See 68 Fed. 
Reg. 51,454-458 (Aug. 27, 2003), codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5245 (2005).   Too, 
Diagnostic Code 5293 evaluated intervertebral disc syndrome 
and the rating criteria for 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 were changed effective September 23, 2002.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) and, again, effective 
September 26, 2003.

Given the ongoing treatment since the last VA examination, 
and the revised rating criteria, the veteran must be afforded 
a new examination which is responsive to the new rating 
criteria.  38 U.S.C.A. § 5103A(d) (West 2002); Caffrey, 
supra.  Ongoing medical records should also be obtained.  38 
U.S.C.A. § 5103A(b) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.	Any pertinent VA or non-VA medical 
records regarding treatment for the 
veteran's service-connected back 
disability, dated since August 2003, 
should be obtained and incorporated 
in the claims folder.  The veteran 
should be requested to sign the 
necessary authorization for release 
of any private medical records to the 
VA.  All attempts to procure records 
should be documented in the file.  If 
the RO cannot obtain records 
identified by the veteran, a notation 
to that effect should be included in 
the claims file.  In addition, the 
veteran and her representative should 
be informed of any such problem.

2.	The veteran should then be afforded 
appropriate VA examinations, e.g., 
orthopedic, neurologic, to accurately 
determine the current severity of his 
service-connected strain of the 
lumbar spine.  All indicated tests 
and studies should be conducted and 
all clinical findings reported in 
detail.  The claims folder and a 
separate copy of this REMAND must be 
made available to and reviewed by the 
examiner(s) prior to completion of 
the examination.  The examiner(s) is 
(are) requested to indicate in the 
examination report(s) if the 
veteran's medical records were 
reviewed.

a)	The examiner(s) should identify 
and describe in detail all 
residuals attributable to the 
veteran's service-connected 
lumbar spine strain.  The 
examiner(s) should identify any 
orthopedic and neurologic 
findings related to the service-
connected disability and fully 
describe the extent and severity 
of those symptoms.

b)	The examiner(s) should report 
the range of motion measurements 
for the lumbar spine in degrees 
for flexion, extension, lateral 
flexion, and rotation.  The 
examiner(s) should state the 
degrees in flexion in terms of 
both lumbar flexion and 
thoracolumbar flexion.  If there 
is any ankylosis, the 
examiner(s) should so state.  
Whether there is any stiffness, 
or aching in the area of the 
spine affected by residuals of 
injury or disease should be 
noted.  Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination 
on movement should be noted, and 
whether there is likely to be 
additional range of motion loss 
due to any of the following 
should be addressed: (1) pain on 
use, including during flare-ups; 
(2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  

c)	The examiner(s) is asked to 
describe whether pain 
significantly limits functional 
ability during flare-ups or when 
the lumbar spine is used 
repeatedly.  All limitation of 
function must be identified by 
degrees of motion, if possible.  
If there is no pain, no 
limitation of motion and/or no 
limitation of function, such 
facts must be noted in the 
report.

d)	The examiner(s) should determine 
if the veteran has listing of 
the whole spine to the opposite 
side; positive Goldthwaite's 
sign, marked limitation of 
forward bending in a standing 
position, loss of lateral motion 
with osteo-arthritic changes, or 
narrowing or irregularity of 
joint space, or some of the 
above with abnormal mobility on 
forced motion.

e)	The examiner(s) should determine 
whether the service-connected 
disability has resulted in 
intervertebral disc syndrome or 
radiculopathy.  Are there 
persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and 
demonstrable muscle spasm, 
absent ankle jerk, or other 
neurological findings 
appropriate to the site of the 
diseased disc, with little 
intermittent relief?  Are there 
recurring attacks, with 
intermittent relief?

f)	The examiner(s) should also 
document the number of weeks, if 
any, during the past 12 months, 
that the veteran has had 
"incapacitating episodes," 
defined as a period of "acute 
signs and symptoms due to 
intervertebral disc syndrome 
that requires bed rest 
prescribed by a physician and 
treatment by a physician."

g)	The examiner (s) is requested to 
render an opinion as to whether 
the service-connected lumbar 
spine stain affects the 
veteran's ability to obtain and 
maintain substantially gainful 
employment.

3.  Thereafter, the RO should review 
the claims folder to ensure that the 
forgoing requested development has been 
completed.  In particular, the RO 
should review the examination report(s) 
to ensure that it is responsive to and 
in compliance with the directives of 
this remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO should then re-adjudicate 
the claim for a rating in excess of 20 
percent for the veteran's service-
connected strain of the lumbar spine.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim (including the new regulations 
for evaluating spine disabilities, 
effective prior to and after September 
26, 2003), since the March 2004 SOC.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case. 
The appellant need take no action unless 
otherwise notified. 

The appellant has the right to submit additional 
evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






